DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites the subject matters of: the p-type SiC epitaxial wafer has a mirror surface, but the claim and/or the instant disclosure fails to clarify: with what smoothness a wafer surface can be definitely regarded as a mirror surface, or non-mirror surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 9-12 and 14-18, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over Nishio (US 8,833,464; of record).
Nishio discloses p-type SiC epitaxial wafer (particularly see p-type region 102 in Fig. 1) having an Al dopant concentration of at least 1 x 1018 cm-3, wherein the p-type SiC epitaxial wafer has a surface that can naturally function as a mirror surface as its surface (of 102) is substantially flat and/or it can reflect (at least to a certain degree) for at least a certain wavelength light.
Or, in the alternative, it is well known in the art that the smoothness of a wafer surface is an art commonly recognized, result oriented important parameter, subject to routine experimentation and optimization; and/or that a wafer having a mirror surface can always be desirable for achieving the desired and/or required surface feature/pattern uniformity thereon.
Although Nisho does not more expressly disclose that the in-plane uniformity of the dopant concentration can be 25% or 10% or less, it is noted that the in-plane dopant uniformity is an art-recognized, result-oriented, important parameter, subject to routine experimentation and optimization.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to make and/or to perceive a SiC wafer such as that of Nishio with the in-plane dopant uniformity being substantially same as, or close to, or lower than, what is/are recited in the claim, and/or with the surface being substantially 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 10-12, in addition to what have been discussed above, it is further noted that each of the wafer size and the triangular defect density is also an art-recognized, result-oriented, important parameter/factor, subject to routine experimentation and/or optimization. Furthermore, it is noted that it is well known in the art that a SiC wafer can commonly and/or desirably have a size of about 6” or less, so as to be desirably compatible with the commonly sized fab tools in the art; and/or that low triangular defect density is commonly desirable for achieving the desired high yielding in the art. 
Regarding claim 14, what are recited in claim 14 about the in-plane uniformity of the dopant concentration is the art-commonly recognized definition for such in-plane uniformity.

Response to Arguments
Applicant's arguments filed on 10/01/2021 in the amendment and/or in the Declaration have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHOUXIANG HU/Primary Examiner, Art Unit 2898